 

Exhibit 10.5

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”), dated as of August 8, 2014, is
entered into by and between Demand Media, Inc., a Delaware corporation (the
“Company”) and Sean Moriarty (the “Executive”).  

WHEREAS, concurrently herewith, the Company is entering into that certain
Agreement and Plan of Merger (the “Merger Agreement”) by and among the Company,
Saatchi Online, Inc. (“Saatchi”), Gallery Merger Sub, Inc. (“Merger Sub”) and
Shareholder Representative Services LLC, pursuant to which the Company will
acquire Saatchi through the merger of Merger Sub with and into Saatchi (the
“Merger”).

WHEREAS, in connection with the consummation of the Merger, the Company desires
to employ the Executive as its Chief Executive Officer, and to enter into an
agreement embodying the terms of such employment, effective as August 12, 2014
(the “Effective Date”); and

WHEREAS, the Executive desires to accept such employment with the Company,
subject to the terms and conditions of this Agreement.

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

1.Employment Period.  Subject to the provisions for earlier termination
hereinafter provided, the Executive’s employment hereunder shall be for a term
(the “Employment Period”) commencing on the Effective Date and ending on the
third (3rd) anniversary of the Effective Date (such date, the “Initial
Termination Date”).  If not previously terminated, the Employment Period shall
automatically be extended for one (1) additional year on the Initial Termination
Date and on each subsequent anniversary of the Initial Termination Date, unless
either party elects not to so extend the Employment Period by notifying the
other party, in writing, of such election at least ninety (90) days prior to the
last day of the then-current Employment Period.  The Executive’s employment
hereunder is terminable at will by the Company or by the Executive at any time
(for any reason or for no reason), subject to the provisions of Section 4
hereof.  This Agreement shall become effective on the Effective Date.

2.Terms of Employment.  

(a)Position and Duties.  

(i)During the Employment Period, the Executive shall serve as Chief Executive
Officer of the Company, reporting directly to the Company’s Board of Directors
(the “Board”), and shall perform such duties as are usual and customary for such
position, including without limitation, overseeing all Company operations, with
all personnel ultimately reporting to the Executive.  In addition, the Executive
shall be appointed as a member of the Board on the date of this Agreement.  At
the Company’s request, the Executive shall serve the Company and/or its
subsidiaries and controlled

 

| LA\3615009.7||

--------------------------------------------------------------------------------

 

affiliates in other capacities in addition to the foregoing consistent with the
Executive’s role as Chief Executive Officer of the Company.  In the event that
the Executive, during the Employment Period, serves in any one or more of such
additional capacities, the Executive’s compensation shall not be increased
beyond that specified in Section 2(b) hereof.  In addition, in the event the
Executive’s service in one or more of such additional capacities is terminated,
the Executive’s compensation, as specified in Section 2(b) hereof, shall not be
diminished or reduced in any manner as a result of such termination, provided
that the Executive otherwise remains employed under the terms of this Agreement.

(ii)During the Employment Period, and excluding any periods of  vacation and
sick leave to which the Executive may be entitled, the Executive agrees to
devote the Executive’s full business time and attention to the business and
affairs of the Company.  Notwithstanding the foregoing, during the Employment
Period, it shall not be a violation of this Agreement for the Executive to
engage in any of the following activities: (A) serve on boards, committees or
similar bodies of for-profit entities, charitable or nonprofit organizations, or
engage in charitable activities, provided that the Executive acknowledges and
agrees that the Executive shall not (I) serve on a board, committee or similar
body of an entity that competes with any historical, current or planned business
or business activities of the Company, or (II) serve on the board (or similar
body) of more than two (2) for-profit entities without the prior approval of the
Board, (B) fulfill limited teaching, speaking and writing engagements and/or (C)
investing in and/or holding economic interests in companies in which the
Executive does not take an operating or management role, or an active
participation in the management or operation of the investment, and which
investments do not violate the Company’s policies on corporate opportunities as
set forth in the Company’s Code of Business Conduct and Ethics (any such
investment and/or holding described in this clause (C) not to exceed a 3%
interest in any company, unless otherwise approved in writing by the Board), in
each case, so long as such activities do not, individually or in the aggregate,
materially interfere or conflict with the performance of the Executive’s duties
and responsibilities under this Agreement.  Without limiting the provisions of
any other agreement between the Executive and the Company (including without
limitation the Confidentiality Agreement (as defined below)), the Executive
acknowledges and agrees that during the Employment Period the Executive shall
not invest or hold an economic interest in any entity that competes with any
historical, current or planned business or business activities of the Company,
other than investments and holdings not to exceed a 1% interest in publicly
traded companies.  

(iii)During the Employment Period, the Executive shall perform the services
required by this Agreement at the Company’s principal offices located in Santa
Monica, California (the “Principal Location”), except for travel to other
locations as may be necessary to fulfill the Executive’s duties and
responsibilities hereunder.  

(b)Compensation, Benefits, Etc.

(i)Base Salary.  During the Employment Period, the Executive shall receive a
base salary equal to $400,000 per annum (the “Base Salary”).  The Base Salary
shall be reviewed annually by the Compensation Committee (the “Compensation

2

 

--------------------------------------------------------------------------------

 

Committee”) of the Board and may be increased from time to time by the
Compensation Committee in its sole discretion.  The Base Salary shall be paid in
installments in accordance with the Company’s applicable payroll practices, as
in effect from time to time, but no less often than monthly.  The Base Salary
shall not be reduced after any increase in accordance herewith and the term
“Base Salary” as utilized in this Agreement shall refer to Base Salary as so
increased.

(ii)Annual Bonus.  In addition to the Base Salary, the Executive shall be
eligible to earn, for each fiscal year of the Company ending during the
Employment Period, a discretionary cash performance bonus (an “Annual Bonus”)
under the Company’s bonus plan or program applicable to its senior
executives.  The Executive’s target Annual Bonus opportunity (the “Target
Bonus”) shall be set at eighty percent (80%) of the Base Salary actually paid
for such year. The actual amount of any Annual Bonus shall be determined on the
basis of the attainment of Company performance metrics applicable to senior
executives and/or individual performance objectives, in each case, as
established and approved by the Board or the Compensation Committee (or their
designee) in their sole discretion after consultation with the Executive. In
addition, for each fiscal year of the Company ending during the Employment
Period, if the performance metric(s) applicable to the Annual Bonus is or are
attained at the “target level” and the full Target Bonus becomes payable to the
Executive, the Executive shall be eligible to earn an additional discretionary
cash bonus (the “Additional Bonus” and, together with any Annual Bonuses, the
“Bonuses”), to be determined by the Compensation Committee in its sole
discretion.  Payment of any Bonus(es), to the extent any Bonus(es) become
payable, will be contingent upon the Executive’s continued employment through
the applicable payment date, which shall occur on the date on which annual
bonuses are paid generally to the Company’s senior executives.    

(iii)Stock Option Awards.  

(A)2014 Stock Options. The Company shall grant to the Executive the following
nonqualified options to purchase the Company’s common stock (each, a “2014 Stock
Option” and, together, the “2014 Stock Options”).

(1)Combined Option. On or within 15 business days following the date of this
Agreement, the Company shall grant to the Executive an option to purchase
234,538 shares of the Company’s common stock at an exercise price per share
equal to the Fair Market Value (as defined in the Company’s 2010 Incentive Award
Plan, as amended from time to time (the “Plan”)) on the applicable grant date
(the “Combined Option”).  

 

(2)Tranche 1 Option.  On or within 15 business days following the date of this
Agreement, the Company shall grant to the Executive an option to purchase
460,325 shares of the Company’s common stock at an exercise price per share
equal to the Fair Market Value on the applicable grant date.    

 

(3)Tranche 2 Option.  On or within 15 business days following the date of this
Agreement, the Company shall grant to the Executive an option to purchase
184,130 shares of the Company’s common stock, at an exercise price per

3

 

--------------------------------------------------------------------------------

 

share equal to one hundred fifty percent (150%) of the Fair Market Value on the
applicable grant date.

 

(4)Tranche 3 Option.  On or within 15 business days following the date of this
Agreement, the Company shall grant to the Executive an option to purchase
184,130 shares of the Company’s common stock, at an exercise price per share
equal to two hundred percent (200%) of the Fair Market Value on the applicable
grant date.  

 

(B)Vesting; Term. Subject to Sections 4(a)(iv) and 4(c) hereof and the
Executive’s continued employment with the Company through the applicable vesting
date, each 2014 Stock Option shall vest and become exercisable with respect to
25% of the shares underlying such 2014 Stock Option on the first anniversary of
the Effective Date and with respect to 1/48th of the shares underlying such 2014
Stock Option on each monthly anniversary of the Effective Date
thereafter.  Subject to Section 10(k) hereof, each 2014 Stock Option shall
remain exercisable until the earliest to occur of (I) the 2014 Stock Option’s
outside expiration date, (II) in the event of a termination of employment for
any reason other than for Cause (as defined below), death or Disability (as
defined below), the three (3)-month anniversary of the Date of Termination (as
defined below), (III) in the event of a termination of employment by reason of
the Executive’s death or Disability, the one (1)-year anniversary of the Date of
Termination and (IV) in the event of a termination of employment for Cause, the
start of business on the Date of Termination.

 

(C)Other Terms. The terms and conditions of the 2014 Stock Options shall, in a
manner consistent with this Section 2(b)(iii), be set forth in separate award
agreements in a form or forms prescribed by the Company (the “2014 Stock Option
Agreements”), to be entered into by the Company and the Executive, which shall
evidence the grant of the 2014 Stock Options.  The 2014 Stock Options shall be
governed in all respects by the terms and conditions of the Plan and the
applicable form stock option agreement.  

 

(iv)Annual Equity Award Eligibility.  In addition to the 2014 Stock Options,
beginning on the eighteen (18)-month anniversary of the Effective Date and with
respect to calendar years thereafter during the Employment Period, the Executive
shall be eligible to participate in the Company’s annual equity grant program
applicable to its senior executives and to receive discretionary annual equity
awards (each, an “Annual Equity Award”). It is the expectation that this will be
an annual equity grant with potential increases at the discretion of the
Compensation Committee as the value of the enterprise grows. Any Annual Equity
Award(s) granted hereunder shall (A) be in amounts determined by the Committee
in its sole discretion, (B) be granted pursuant to the Plan or an applicable
successor incentive award plan, as determined by the Committee, and (C) be
governed by such plan and an applicable award agreement in a form prescribed by
the Company to be entered into by the Company and the Executive, which shall
evidence the grant of any Annual Equity Award.  

4

 

--------------------------------------------------------------------------------

 

(v)Equity Ownership Incentive.  In addition to the 2014 Stock Options and Annual
Equity Award eligibility, if, on or prior to the six (6)-month anniversary of
the Effective Date, the Executive notifies the Board in writing of his
acquisition(s), during one or more “open window periods” under the Company’s
insider trading compliance program, of shares of the Company’s common stock with
a purchase price ranging from one hundred thousand dollars ($100,000) to two
hundred fifty thousand dollars ($250,000) (the amount specified, the “Investment
Amount”), then, on or within sixty (60) days after such notification, subject to
approval of the Committee, the Company shall grant to the Executive under the
Plan a number of restricted stock units determined by dividing the aggregate
Investment Amount (which, for the avoidance of doubt, shall not exceed $250,000)
by the Fair Market Value of the Shares on the applicable grant date (the “Match
RSUs”).  Subject to (A) the Executive’s continued employment with the Company
through the first (1st) anniversary of the Effective Date and (B) the
Executive’s holding of such shares through such first (1st) anniversary, the
Match RSUs shall vest in full on the first (1st) anniversary of the Effective
Date (and, except as set forth in Section 4(a)(iv) hereof, all rights and
interests in the Match RSUs shall be forfeited and terminated immediately upon
failure to satisfy any of the foregoing conditions). The terms and conditions of
the Match RSUs shall be set forth in a separate award agreement in a form
prescribed by the Company, to be entered into by the Company and the Executive,
which shall evidence the grant of the Match RSUs, consistent with the foregoing.

(vi)Incentive, Savings and Retirement Plans.  During the Employment Period, the
Executive shall be eligible to participate in all other incentive plans,
practices, policies and programs, and all savings and retirement plans,
practices, policies and programs, in each case that are available generally to
senior executives of the Company.

(vii)Welfare Benefit Plans.  During the Employment Period, the Executive and the
Executive’s dependents shall be eligible to participate in the welfare benefit
plans, practices, policies and programs (including, as applicable, medical,
dental, disability, employee life, group life and accidental death insurance
plans and programs) maintained by the Company for its senior executives.  

(viii)Expenses; Legal Fees.  During the Employment Period, the Executive shall
be entitled to receive prompt reimbursement for all reasonable business expenses
incurred by the Executive in accordance with the policies, practices and
procedures of the Company provided to senior executives of the Company.  In
addition, the Company shall reimburse the Executive for up to $15,000 in legal
fees and expenses actually incurred by the Executive in connection with the
drafting, review and negotiation of this Agreement on or prior to the Effective
Date. Subject to Section 10(d) hereof, the Company shall reimburse such legal
fees and expenses in 2014 within thirty (30) days following the Executive’s
delivery to the Company of substantiation in accordance with applicable Company
policy evidencing such expenses.

(ix)Fringe Benefits.  During the Employment Period, the Executive shall be
eligible to receive such fringe benefits and perquisites as are generally
provided by the Company to its senior executives from time to time, in
accordance with the policies, practices and procedures of the Company, and shall
receive such additional

5

 

--------------------------------------------------------------------------------

 

fringe benefits and perquisites as the Company may, in its discretion, from
time-to-time provide.  Nothing contained in this Section 2(b) shall, or shall be
construed to, obligate the Company to adopt or maintain any incentive, savings,
retirement, welfare, fringe benefit or other plan(s) or program(s) at any time.

(x)Vacation.  During the Employment Period, the Executive shall not be entitled
to a fixed number of paid vacation, personal or sick days per year, but may take
time off in his reasonable discretion.    

3.Termination of Employment.  

(a)Death or Disability.  The Executive’s employment shall terminate
automatically upon the Executive’s death during the Employment Period.  Either
the Company or the Executive may terminate the Executive’s employment in the
event of the Executive’s Disability during the Employment Period.  For purposes
of this Agreement, “Disability” shall mean a disability as determined under the
Company’s applicable long-term disability plan that prevents the Executive from
performing the Executive’s duties under this Agreement (even with a reasonable
accommodation by the Company) for a period of six (6) months or more or in any
12-month period, if no such plan applies, as determined in the reasonable
discretion of the Board.

(b)Cause.  The Company may terminate the Executive’s employment during the
Employment Period for Cause or without Cause.  For purposes of this Agreement,
“Cause” shall mean the occurrence of any one or more of the following events:  

(i)the Executive’s unauthorized use or disclosure of confidential information or
trade secrets of the Company or any Subsidiary (as defined in the Plan), in
either case, that results in harm to the Company’s reputation or business, or
any other material breach of a written agreement between the Executive and the
Company, including without limitation a material breach of this Agreement or the
Confidentiality Agreement (as defined below);

(ii) the Executive’s indictment for, or the entry of a plea of guilty or nolo
contendere by the Executive to, a felony under the laws of the United States or
any state thereof or other foreign jurisdiction or any crime involving material
dishonesty or moral turpitude;

(iii) the Executive’s willful misconduct or the Executive’s willful or repeated
failure or refusal to substantially perform assigned duties; or

(iv) any act of fraud, embezzlement, or material misappropriation or material
dishonesty committed by the Executive against the Company or any Subsidiary.

(c) Termination by the Executive.  The Executive’s employment may be terminated
by the Executive for any reason, including with Good Reason or by the Executive
without Good Reason.  For purposes of this Agreement, “Good Reason” shall mean
the occurrence of any one or more of the following events, in any case, without
the Executive’s prior written consent, unless the Company fully corrects the
circumstances constituting Good Reason (provided such circumstances are capable
of correction) as provided below:

6

 

--------------------------------------------------------------------------------

 

(i) any action by the Company that results in a demotion or material diminution
of the Executive’s position, authority, duties or responsibilities (other than
any insubstantial action not taken in bad faith and which is promptly remedied
by the Company upon notice by the Executive); provided, that “Good Reason” does
not include a change in title, authority, duties and/or responsibilities that
occurs within ninety (90) days following a Change in Control (as defined in the
Plan) if (A) the entity surviving such Change in Control (or, if applicable, its
parent company if such entity has a parent company) continues to operate the
Company’s principal businesses as a separate unit, division or subsidiary or
combines the Company’s principal businesses with one of its existing units,
divisions or subsidiaries and (B) the Executive’s new title is that of the
principal executive officer of such unit, division or subsidiary and the
Executive’s authority, duties and responsibilities are commensurate with such
title and are similar in scope (with respect to such unit, division or
subsidiary) to the authority, duties and responsibilities of the Executive prior
to the Change in Control;

(ii) a requirement that the Executive report to work more than twenty (20) miles
from the Company’s Principal Location (not including normal business travel
required of the Executive’s position) or, to the extent such requirement would
not constitute a material change in the geographic location at which the
Executive must perform services under this Agreement within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), such
higher number of miles from the Company’s Principal Location as would constitute
a material change in the geographic location at which the Executive must perform
services under this Agreement within the meaning of Section 409A of the Code; or

(iii) a material breach by the Company of its obligations hereunder.

Notwithstanding the foregoing, the Executive will not be deemed to have resigned
for Good Reason unless (1) the Executive provides the Company with written
notice setting forth in reasonable detail the facts and circumstances claimed by
the Executive to constitute Good Reason within sixty (60) days after the date of
the occurrence of any event that the Executive knows or should reasonably have
known to constitute Good Reason, (2) the Company fails to cure such acts or
omissions within thirty (30) days following its receipt of such notice, and (3)
the effective date of the Executive’s termination for Good Reason occurs no
later than sixty (60) days after the expiration of the Company’s cure period.

(d)Notice of Termination.  Any termination by the Company for Cause, or by the
Executive for Good Reason, shall be communicated by a Notice of Termination to
the other parties hereto given in accordance with Section 10(b) hereof.  For
purposes of this Agreement, a “Notice of Termination” means a written notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated and (iii) if the Date of Termination
(as defined below) is other than the date of receipt of such notice, specifies
the termination date (which date shall be not more than sixty (60) days after
the giving of such notice).  The failure by the Executive or the Company to set
forth in the Notice of Termination any fact or circumstance which contributes to
a showing of Good Reason or Cause shall not waive any right of the Executive or
the Company, respectively, hereunder or preclude the Executive or the Company,

7

 

--------------------------------------------------------------------------------

 

respectively, from asserting such fact or circumstance in enforcing the
Executive’s or the Company’s rights hereunder.

(e)Termination of Offices and Directorships.  Upon termination of the
Executive’s employment for any reason, unless otherwise specified in a written
agreement between the Executive and the Company, the Executive shall be deemed
to have resigned from all offices, directorships, and other employment positions
if any, then held with the Company (including without limitation, from the
Board), and shall take all actions reasonably requested by the Company to
effectuate the foregoing.

4.Obligations of the Company upon Termination.  

(a)Without Cause or For Good Reason.  Subject to Sections 4(c) and 4(d) hereof,
if the Executive incurs a “separation from service” from the Company (within the
meaning of Section 409A(a)(2)(A)(i) of the Code, and Treasury Regulation Section
1.409A-1(h)) (a “Separation from Service”) during the Employment Period (such
date, the “Date of Termination”) by reason of (1) a termination of the
Executive’s employment by the Company without Cause; or (2) a termination of the
Executive’s employment by the Executive for Good Reason (each, a “Qualifying
Termination”):

(i)The Executive (or the Executive’s estate or beneficiaries, if applicable)
shall be paid, in a single lump-sum payment on the date of the Executive’s
termination of employment, the aggregate amount of the Executive’s earned but
unpaid Base Salary through the date of such termination (the “Accrued
Obligations”), to the extent not previously paid.  

(ii)In addition, subject to Section 4(d) hereof and the Executive’s (or the
Executive’s estate’s or beneficiaries’, if applicable) timely execution and
non-revocation of a Release (as defined below), the Executive (or the
Executive’s estate or beneficiaries, if applicable) shall be paid:

(A)an amount equal to two (2) times the Base Salary in effect on the Date of
Termination (disregarding any reduction in Base Salary that would give rise to
the Executive’s right to terminate for Good Reason), payable in substantially
equal installments  in accordance with the Company’s normal payroll procedures
during the period commencing on the Date of Termination and ending on the two
(2)-year anniversary of the Date of Termination; provided, however, that no
payments under this Section 4(a)(ii)(A) shall be made prior to the first payroll
date occurring on or after the thirtieth (30th) day following the Date of
Termination (such payroll date, the “First Payroll Date”) (with amounts
otherwise payable prior to the First Payroll Date paid on the First Payroll Date
without interest thereon) provided, further, that if a Change in Control that
constitutes a “change in control event” within the meaning of Section 409A of
the Code occurs (1) on or within ninety (90) days after the Date of Termination,
any then-unpaid amounts owing under this Section 4(a)(ii)(A) shall be paid in a
lump-sum upon such Change in Control (or, if later, on the First Payroll Date),
or (2) within one (1) year before the Date of Termination, the amounts payable
under this Section 4(a)(ii)(A) shall be paid in a lump-sum on the First Payroll
Date;

8

 

--------------------------------------------------------------------------------

 

(B)any unpaid Annual Bonus to which the Executive would have become entitled for
any fiscal year of the Company that ends on or before the Date of Termination
had the Executive remained employed through the payment date, payable in a
single lump-sum payment on the date on which annual bonuses are paid to the
Company’s senior executives generally for such calendar year, but in no event
later than March 15th of the calendar year immediately following the calendar
year in which the Date of Termination occurs, with the actual date within such
period determined by the Company in its sole discretion;

(C)a pro-rata portion of the Executive’s Annual Bonus earned in the fiscal year
prior to the fiscal year in which the Date of Termination occurs or, if the Date
of Termination occurs in 2014, a pro-rata portion of the Executive’s Target
Bonus, in either case determined by multiplying such amount by a fraction, the
numerator of which is the number of days during the fiscal year in which the
Date of Termination occurs that the Executive is employed by the Company and the
denominator of which is the total number of days in such fiscal year (or in the
case of 2014, the total number of days from the Effective Date through the end
of the 2014 fiscal year) payable in a single lump sum on the First Payroll Date.

(iii)   In addition, subject to Section 4(d) hereof and conditioned upon the
Executive’s timely execution and non-revocation of a Release, during the period
commencing on the Date of Termination and ending on the eighteen (18)-month
anniversary of the Date of Termination or, if earlier, the date on which the
Executive becomes eligible for coverage under the group health plan of a
subsequent employer (of which eligibility the Executive hereby agrees to give
prompt notice to the Company) (in any case, the “COBRA Period”), subject to the
Executive’s valid election to continue healthcare coverage under Section 4980B
of the Code and the regulations thereunder, the Company shall continue to
provide the Executive and the Executive’s eligible dependants, at the Company’s
sole expense, with coverage under its group health plans at the same levels to
the Executive as would have applied if the Executive’s employment had not been
terminated based on the Executive’s elections in effect on the Date of
Termination, provided, that (A) if any plan pursuant to which such benefits are
provided is not, or ceases prior to the expiration of the period of continuation
coverage to be, exempt from the application of Section 409A of the Code under
Treasury Regulation Section 1.409A-1(a)(5), or (B) the Company is otherwise
unable to continue to cover the Executive under its group health plans without
penalty under applicable law (including without limitation, Section 2716 of the
Public Health Service Act), then, in either case, an amount equal to each
remaining Company payment shall thereafter be paid to the Executive in
substantially equal monthly installments over the continuation coverage period
(or the remaining portion thereof).

(iv)  In addition, subject to Section 4(c) hereof, and conditioned upon the
Executive’s timely execution and non-revocation of a Release, (A) the Match RSUs
shall vest in full on the First Payroll Date and (B) each 2014 Stock Option and
each Annual Equity Award (in each case, if any) outstanding immediately prior to
such termination, to the extent then-unvested (each such award, an “Unvested
Award”), shall conditionally vest and become exercisable (as applicable)
immediately prior to such

9

 

--------------------------------------------------------------------------------

 

termination with respect to the number of shares underlying each such Unvested
Award that would have vested over the one (1)-year period immediately following
the Date of Termination, had the Executive remained employed by the Company
during such one (1)-year period (and the remainder of each Unvested Award shall
be forfeited and terminated); provided, that if the Executive fails to timely
execute or revokes the Release, all such conditionally vested awards and the
Match RSUs (and any shares received in respect of all such awards) shall be
forfeited upon such failure or revocation (subject to repayment by the Company
to the Executive of any amounts (if any) paid by the Executive with respect to
shares underlying such conditionally vested awards).  For the avoidance of
doubt, in no event shall the Match RSUs or any Unvested Award expire during any
applicable Release consideration and revocation periods, rather, such awards
shall remain outstanding and eligible to vest as provided above, subject to and
conditioned upon the Executive’s execution and non-revocation of the Release
and, to the extent that such awards would have vested prior to the effectiveness
of the Release, such awards shall instead vest upon the effectiveness of the
Release (or, with respect to the Match RSUs, on the First Payroll Date) and
shall be forfeited if the Release does not timely become effective (but in no
event shall any stock option remain exercisable beyond its outside expiration
date applicable in the absence of a termination of employment).

The payments and benefits described in the preceding Sections 4(a)(ii), (iii)
and (iv) are referred to herein as the “Severance.”  Notwithstanding the
foregoing, it shall be a condition to the Executive’s (or the Executive’s
estate’s or beneficiaries’, if applicable) right to receive the Severance that
the Executive (or the Executive’s estate or beneficiaries, if applicable)
execute and deliver to the Company an effective release of claims in
substantially the form attached hereto as Exhibit A (the “Release”) within
twenty-one (21) days (or, to the extent required by law, forty-five (45) days)
following the Date of Termination and that the Executive (or the Executive’s
estate or beneficiaries, if applicable) not revoke such Release during any
applicable revocation period; provided, that in the case of the Executive’s
death, the Release shall be considered timely if executed and delivered to the
Company within sixty (60) days following the Executive’s death.  

(b)For Cause, Without Good Reason or Other Terminations.  If the Company
terminates the Executive’s employment for Cause, the Executive terminates the
Executive’s employment without Good Reason, or the Executive’s employment
terminates for any other reason not enumerated in this Section 4, in any case,
during the Employment Period, the Company shall pay to the Executive the Accrued
Obligations in cash within thirty (30) days after the Date of Termination (or by
such earlier date as may be required by applicable law).

(c) Equity Vesting in Connection with a Change in Control.  

(i) If the Executive remains in continued employment with the Company through
the consummation of a Change in Control, each then-unvested 2014 Stock Option
shall vest and become exercisable immediately prior to the Change in Control
with respect to 50% of the total number of shares underlying such 2014 Stock
Option (or such lesser number of shares subject to such 2014 Stock Option that
remains unvested as of immediately prior to such Change in Control).  

10

 

--------------------------------------------------------------------------------

 

(ii) In addition to any payments or benefits due to the Executive (or the
Executive’s estate or beneficiaries, if applicable) under Section 4(a) above (if
any), subject to and conditioned upon the Executive’s timely execution and
non-revocation of a Release, if the Executive’s employment is terminated by
reason of a Qualifying Termination and a Change in Control (A) occurs on or
within ninety (90) days after the Date of Termination or (B) has occurred within
one (1) year before the Date of Termination, in either case, each then-unvested
2014 Stock Option shall conditionally vest in full and, as applicable, become
exercisable on the later of the Date of Termination and the date of such Change
in Control (and such vesting shall become unconditional upon the Executive’s
execution and non-revocation of a Release); provided, that if the Executive
fails to timely execute or revokes the Release, all such conditionally vested
awards (and any shares received in respect of such awards) shall be forfeited
upon such failure or revocation (subject to repayment by the Company to the
Executive of any amounts (if any) paid by the Executive with respect to shares
underlying such conditionally vested awards).  For the avoidance of doubt, if a
Qualifying Termination occurs prior to a Change in Control, each outstanding,
unvested 2014 Stock Option that would otherwise terminate on the Date of
Termination shall remain outstanding and eligible to vest solely upon a Change
in Control occurring within ninety (90) days after the Date of Termination (but
shall not otherwise vest following the Date of Termination) and shall terminate
on the ninetieth (90th) day following the Date of Termination if a Change in
Control has not occurred on or prior to such ninetieth (90th) day (or such
earlier outside expiration date applicable to the 2014 Stock Option in the
absence of a termination of employment)).

(d)Six-Month Delay.  Notwithstanding anything to the contrary in this Agreement,
no compensation or benefits, including without limitation any severance payments
or benefits payable under Section 4 hereof, shall be paid to the Executive
during the six (6)-month period following the Executive’s Separation from
Service if the Company determines that paying such amounts at the time or times
indicated in this Agreement would be a prohibited distribution under Section
409A(a)(2)(B)(i) of the Code.  If the payment of any such amounts is delayed as
a result of the previous sentence, then on the first business day following the
end of such six (6)-month period (or such earlier date upon which such amount
can be paid under Section 409A of the Code without resulting in a prohibited
distribution, including as a result of the Executive’s death), the Company shall
pay the Executive a lump-sum amount equal to the cumulative amount that would
have otherwise been payable to the Executive during such period.

(e)Exclusive Benefits.  Except as expressly provided in this Section 4 and
subject to Section 5 hereof, the Executive shall not be entitled to any
additional payments or benefits upon or in connection with the Executive’s
termination of employment.

(f)Mitigation.  The Executive shall not be required to mitigate the amount of
any payment provided for in this Agreement by seeking other employment or
otherwise, nor shall the amount of any payment provided for in this Agreement be
reduced by any compensation earned by the Executive as the result of employment
by another employer after the date of termination of the Executive’s employment
with the Company, or otherwise.

5.Non-Exclusivity of Rights.  Amounts which are vested benefits or which the
Executive is otherwise entitled to receive under any plan, policy, practice or
program of, or

11

 

--------------------------------------------------------------------------------

 

any contract or agreement with, the Company at or subsequent to the Date of
Termination shall be payable in accordance with such plan, policy, practice,
program or contract or agreement except as explicitly modified by this
Agreement.

6.Excess Parachute Payments, Limitations on Payments.  

(a)Best Pay Cap. Notwithstanding any other provision of this Agreement, in the
event that any payment or benefit received or to be received by the Executive
(including any payment or benefit received in connection with a termination of
the Executive’s employment, whether pursuant to the terms of this Agreement or
any other plan, arrangement or agreement) (all such payments and benefits,
including the payments and benefits under Section 4 hereof, being hereinafter
referred to as the “Total Payments”) would be subject (in whole or part), to
excise tax imposed under Section 4999 of the Code (the “Excise Tax”), then,
after taking into account any reduction in the Total Payments provided by reason
of Section 280G of the Code in such other plan, arrangement or agreement, the
cash severance payments under this Agreement shall first be reduced, and the
noncash severance payments hereunder shall thereafter be reduced, to the extent
necessary so that no portion of the Total Payments is subject to the Excise Tax
but only if (i) the net amount of such Total Payments, as so reduced (and after
subtracting the net amount of federal, state and local income taxes on such
reduced Total Payments and after taking into account the phase out of itemized
deductions and personal exemptions attributable to such reduced Total Payments)
is greater than or equal to (ii) the net amount of such Total Payments without
such reduction (but after subtracting the net amount of federal, state and local
income taxes on such Total Payments and the amount of Excise Tax to which the
Executive would be subject in respect of such unreduced Total Payments and after
taking into account the phase out of itemized deductions and personal exemptions
attributable to such unreduced Total Payments).  The Total Payments shall be
reduced in the following order: (A) reduction of any cash severance payments
otherwise payable to the Executive that are exempt from Section 409A of the
Code; (B) reduction of any other cash payments or benefits otherwise payable to
the Executive that are exempt from Section 409A of the Code, but excluding any
payments attributable to any acceleration of vesting or payments with respect to
any equity award that are exempt from Section 409A of the Code; (C) reduction of
any other payments or benefits otherwise payable to the Executive on a pro-rata
basis or such other manner that complies with Section 409A of the Code, but
excluding any payments attributable to any acceleration of vesting and payments
with respect to any equity award that are exempt from Section 409A of the Code;
and (D) reduction of any payments attributable to any acceleration of vesting or
payments with respect to any equity award that are exempt from Section 409A of
the Code, in each case beginning with payments that would otherwise be made last
in time.

(b)Certain Exclusions. For purposes of determining whether and the extent to
which the Total Payments will be subject to the Excise Tax, (i) no portion of
the Total Payments the receipt or enjoyment of which the Executive shall have
waived at such time and in such manner as not to constitute a “payment” within
the meaning of Section 280G(b) of the Code shall be taken into account; (ii) no
portion of the Total Payments shall be taken into account which, in the written
opinion of an independent, nationally recognized accounting firm (the
“Accounting Firm”), does not constitute a “parachute payment” within the meaning
of Section 280G(b)(2) of the Code (including by reason of Section 280G(b)(4)(A)
of the Code) and, in calculating the Excise Tax, no portion of such Total
Payments shall be taken into account which,

12

 

--------------------------------------------------------------------------------

 

in the opinion of the Accounting Firm, constitutes reasonable compensation for
services actually rendered, within the meaning of Section 280G(b)(4)(B) of the
Code, in excess of the “base amount” (as defined in Section 280G(b)(3) of the
Code) allocable to such reasonable compensation; and (iii) the value of any non
cash benefit or any deferred payment or benefit included in the Total Payments
shall be determined by the Accounting Firm in accordance with the principles of
Sections 280G(d)(3) and (4) of the Code. The Company shall pay for all fees and
costs of the Accounting Firm.

7.Confidential Information and Non-Solicitation.  The Executive hereby
acknowledges that the Executive is concurrently entering into an agreement with
the Company containing confidentiality and other protective covenants (the
“Confidentiality Agreement”) and that the Executive shall be bound by the terms
and conditions of the Confidentiality Agreement.

8.Representations.  The Executive hereby represents and warrants to the Company
that (a) the Executive is entering into this Agreement voluntarily and that the
performance of the Executive’s obligations hereunder will not violate any
agreement between the Executive and any other person, firm, organization or
other entity, and (b) the Executive is not bound by the terms of any agreement
with any previous employer or other party to refrain from competing, directly or
indirectly, with the business of such previous employer or other party that
would be violated by the Executive’s entering into this Agreement and/or
providing services to the Company pursuant to the terms of this Agreement.

9.Successors.  

(a)No Assignment. This Agreement is personal to the Executive and, without the
prior written consent of the Company, shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution.  This Agreement
shall inure to the benefit of and be enforceable by the Executive’s legal
representatives.

(b)Binding Agreement. This Agreement shall inure to the benefit of and be
binding upon the Company and its successors and assigns.

(c)Successors. The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume and
agree to perform this Agreement in the same manner and to the same extent that
the Company would be required to perform it if no such succession had taken
place.  As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.  

10.Miscellaneous.  

(a)Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without reference to
principles of conflict of laws.  The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect.

13

 

--------------------------------------------------------------------------------

 

(b)Notices.  All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

If to the Executive:  at the Executive’s most recent address on the records of
the Company, with a copy to:

Venable LLP

2049 Century Park East, Suite 2100

Los Angeles, CA 90067

Attn: Alan J. Epstein

 

If to the Company:

Demand Media, Inc.

1655 26th Street
Santa Monica, CA 90404

Attn: General Counsel

 

with a copy to:

Latham & Watkins LLP
355 South Grand Ave.
Los Angeles, CA  90071-1560
Attn: Alex Voxman

or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notice and communications shall be effective
when actually received by the addressee.

(c)Sarbanes-Oxley Act of 2002.  Notwithstanding anything herein to the contrary,
if the Company determines, in its good faith judgment, that any transfer or
deemed transfer of funds hereunder is likely to be construed as a personal loan
prohibited by Section 13(k) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) and the rules and regulations promulgated thereunder, then
such transfer or deemed transfer shall not be made to the extent necessary or
appropriate so as not to violate the Exchange Act and the rules and regulations
promulgated thereunder.

(d)Section 409A of the Code.  

(i)  To the extent applicable, this Agreement shall be interpreted in accordance
with Section 409A of the Code and Department of Treasury regulations and other
interpretive guidance issued thereunder.  Notwithstanding any provision of this
Agreement to the contrary, if the Company determines that any compensation or
benefits payable under this Agreement may be subject to Section 409A of the Code
and related Department of Treasury guidance, the Company shall work in good
faith with the Executive to adopt such amendments to this Agreement or adopt
other policies and procedures (including amendments, policies and procedures
with retroactive effect), or take any other actions, that the Company determines
are

14

 

--------------------------------------------------------------------------------

 

necessary or appropriate to avoid the imposition of taxes under Section 409A of
the Code, including without limitation, actions intended to (A) exempt the
compensation and benefits payable under this Agreement from Section 409A of the
Code, and/or (B) comply with the requirements of Section 409A of the Code and
related Department of Treasury guidance; provided, however, that this Section
10(d) shall not create an obligation on the part of the Company to adopt any
such amendment, policy or procedure or take any such other action, nor shall the
Company have any liability for failing to do so.

(ii)  Any right to a series of installment payments pursuant to this Agreement
is to be treated as a right to a series of separate payments.  To the extent
permitted under Section 409A of the Code, any separate payment or benefit under
this Agreement or otherwise shall not be deemed “nonqualified deferred
compensation” subject to Section 409A of the Code and Section 4(d) hereof to the
extent provided in the exceptions in Treasury Regulation Section 1.409A-1(b)(4),
Section 1.409A-1(b)(9) or any other applicable exception or provision of Section
409A of the Code.

(iii)  To the extent that any payments or reimbursements provided to the
Executive under this Agreement, including, without limitation, pursuant to
Section 2(b)(viii) hereof, are deemed to constitute compensation to the
Executive to which Treasury Regulation Section 1.409A-3(i)(1)(iv) would apply,
such amounts shall be paid or reimbursed reasonably promptly, but not later than
December 31 of the year following the year in which the expense was
incurred.  The amount of any such payments eligible for reimbursement in one
year shall not affect the payments or expenses that are eligible for payment or
reimbursement in any other taxable year, and the Executive’s right to such
payments or reimbursement of any such expenses shall not be subject to
liquidation or exchange for any other benefit.

(e)Severability.  The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

(f)Withholding.  The Company may withhold from any amounts payable under this
Agreement such federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.  

(g)No Waiver.  The Executive’s or the Company’s failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right the Executive or the Company may have hereunder, including, without
limitation, the right of the Executive to terminate employment for Good Reason
pursuant to Section 3(c) hereof, shall not be deemed to be a waiver of such
provision or right or any other provision or right of this Agreement.

(h)Entire Agreement.  This Agreement shall become effective as of the Effective
Date.  In the event the Merger Agreement is terminated, this Agreement shall
automatically terminate on such date and shall be of no force or effect.  As of
the Effective Date, this Agreement, together with the Confidentiality Agreement
and the 2014 Stock Option Agreements, constitutes the final, complete and
exclusive agreement between the Executive and the Company with respect to the
subject matter hereof and replaces and supersedes any and all other agreements,
offers or promises, whether oral or written, by any member of the Company and
its subsidiaries and affiliates, or representative thereof (including, without
limitation, that

15

 

--------------------------------------------------------------------------------

 

certain employment offer letter by and between Saatchi and the Executive (the
“Saatchi Offer Letter”).  Without limiting the foregoing, the Executive
acknowledges and agrees that the Executive has no right, claim, entitlement or
interest in or under any stock option or equity-based incentive plan maintained
by Saatchi, including with respect to the Initial Option, the 50M Option, the
70M Option, the Initial Antidilution Option, the 50M Antidilution Option and the
70M Antidilution Option, in each case, as described in the Saatchi Offer Letter,
and neither Saatchi nor the Company shall have any obligation or liability with
respect thereto.

(i)Amendment.  No amendment or other modification of this Agreement shall be
effective unless made in writing and signed by the parties hereto.

(j)Counterparts.  This Agreement and any agreement referenced herein may be
executed simultaneously in two or more counterparts, each of which shall be
deemed an original but which together shall constitute one and the same
instrument.

(k)Going-Private Transaction.  Anything contained in this Agreement to the
contrary notwithstanding, if (i) a transaction occurs that results in the
Company’s common stock no longer being registered under the Exchange Act, as
amended and that would be a Change in Control pursuant to clause (a) of the
Change in Control definition but for the application of the second parenthetical
in such clause (a) (regarding the direct or indirect acquisition of beneficial
ownership of the Company’s securities by a “person” that, prior to such
transaction, directly or indirectly controls, is controlled by, or is under
common control with, the Company), and (ii) the Executive remains continuously
employed until immediately prior to such transaction, then (A) the Executive
shall be entitled to exercise all of the 2014 Stock Options (as and when they
vest in accordance with this Agreement, i.e. without acceleration upon
consummation of the aforementioned event, and subject to any forfeiture of
shares subject to the 2014 Stock Options in connection with a termination of
employment) until the earliest to occur of (I) the 2014 Stock Option’s outside
expiration date, (II) in the event of a termination of employment for any reason
other than for Cause (including without limitation a termination of employment
due to a non-renewal of the Employment Period that is not for Cause), the two
(2)-year anniversary of the Date of Termination and (III) in the event of a
termination of employment for Cause, the start of business on the Date of
Termination and (B) the Executive shall be entitled to satisfy payment of the
applicable 2014 Stock Option’s exercise price by surrendering shares issuable
upon the exercise of such option.

 

 

[SIGNATURE PAGE FOLLOWS]

 

 

16

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from the Board, the Company has caused these
presents to be executed in its name on its behalf, all as of the day and year
first above written.

DEMAND MEDIA, INC.,
a Delaware corporation

By:

  /s/ Shawn Colo
Name:  Shawn Colo
Title:    Chief Executive Officer

“EXECUTIVE”

  /s/ Sean Moriarty


Sean Moriarty




Signature Page to Sean Moriarty Employment Agreement

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

GENERAL RELEASE



For valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the undersigned does hereby release and forever discharge the
“Releasees” hereunder, consisting of Demand Media, Inc., a Delaware corporation
(the “Company”) and each of its partners, subsidiaries, associates, affiliates,
successors, heirs, assigns, agents, directors, officers, employees,
representatives, lawyers, insurers, and all persons acting by, through, under or
in concert with them, or any of them, of and from any and all manner of action
or actions, cause or causes of action, in law or in equity, suits, debts, liens,
contracts, agreements, promises, liability, claims, demands, damages, losses,
costs, attorneys’ fees or expenses, of any nature whatsoever, known or unknown,
fixed or contingent (hereinafter called “Claims”), which the undersigned now has
or may hereafter have against the Releasees, or any of them, by reason of any
matter, cause, or thing whatsoever from the beginning of time to the date
hereof.  The Claims released herein include, without limiting the generality of
the foregoing, any Claims in any way arising out of, based upon, or related to
the employment or termination of employment of the undersigned by the Releasees,
or any of them; any alleged breach of any express or implied contract of
employment; any alleged torts or other alleged legal restrictions on Releasees’
right to terminate the employment of the undersigned; and any alleged violation
of any federal, state or local statute or ordinance including, without
limitation, Title VII of the Civil Rights Act of 1964, the Age Discrimination In
Employment Act, the Americans With Disabilities Act, and the California Fair
Employment and Housing Act.  Notwithstanding the foregoing, this general release
(the “Release”) shall not operate to release any rights or claims of the
undersigned (i) to payments or benefits under Section 4(a) and/or Section 4(c)
(if applicable) of that certain Employment Agreement, effective as of August 12,
2014, between Demand Media, Inc. and the undersigned (the “Employment
Agreement”), whichever is applicable to the payments and benefits provided in
exchange for this Release, (ii) to payments or benefits under any equity award
agreement between the undersigned and the Company, (iii) with respect to Section
2(b)(viii) of the Employment Agreement, (iv) to accrued or vested benefits the
undersigned may have, if any, as of the date hereof under any applicable plan,
policy, practice, program, contract or agreement with the Company, (v) to any
Claims, including claims for indemnification and/or advancement of expenses,
arising under any indemnification agreement between the undersigned and the
Company or under the bylaws, certificate of incorporation of other similar
governing document of the Company, or (vi) to any Claims which cannot be waived
by an employee under applicable law.

THE UNDERSIGNED ACKNOWLEDGES THAT THE EXECUTIVE HAS BEEN ADVISED BY LEGAL
COUNSEL AND IS FAMILIAR WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION
1542, WHICH PROVIDES AS FOLLOWS:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”



 

 

| LA\3615009.7||

--------------------------------------------------------------------------------

 

THE UNDERSIGNED, BEING AWARE OF SAID CODE SECTION, HEREBY EXPRESSLY WAIVES ANY
RIGHTS THE EXECUTIVE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR
COMMON LAW PRINCIPLES OF SIMILAR EFFECT.

[IN ACCORDANCE WITH THE OLDER WORKERS BENEFIT PROTECTION ACT OF 1990, THE
UNDERSIGNED IS HEREBY ADVISED AS FOLLOWS:

(A)THE EXECUTIVE HAS THE RIGHT TO CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS
RELEASE;

(B)THE EXECUTIVE HAS TWENTY-ONE (21) DAYS TO CONSIDER THIS RELEASE BEFORE
SIGNING IT; AND

(C)THE EXECUTIVE HAS SEVEN (7) DAYS AFTER SIGNING THIS RELEASE TO REVOKE THIS
RELEASE, AND THIS RELEASE WILL BECOME EFFECTIVE UPON THE EXPIRATION OF THAT
REVOCATION PERIOD.]1

The undersigned represents and warrants that there has been no assignment or
other transfer of any interest in any Claim which the Executive may have against
Releasees, or any of them, and the undersigned agrees to indemnify and hold
Releasees, and each of them, harmless from any liability, Claims, demands,
damages, costs, expenses and attorneys’ fees incurred by Releasees, or any of
them, as the result of any such assignment or transfer or any rights or Claims
under any such assignment or transfer.  It is the intention of the parties that
this indemnity does not require payment as a condition precedent to recovery by
the Releasees against the undersigned under this indemnity.

The undersigned agrees that if the Executive hereafter commences any suit
arising out of, based upon, or relating to any of the Claims released hereunder
or in any manner asserts against Releasees, or any of them, any of the Claims
released hereunder, then the undersigned agrees to pay to Releasees, and each of
them, in addition to any other damages caused to Releasees thereby, all
attorneys’ fees incurred by Releasees in defending or otherwise responding to
said suit or Claim.

The undersigned further understands and agrees that neither the payment of any
sum of money nor the execution of this Release shall constitute or be construed
as an admission of any liability whatsoever by the Releasees, or any of them,
who have consistently taken the position that they have no liability whatsoever
to the undersigned.

IN WITNESS WHEREOF, the undersigned has executed this Release this ____ day of
___________, ____.



Sean Moriarty


 

1 

Include if at least 40 years old at time of termination.

A-1

 